DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
01.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons For Allowance
02.	Claims 1 and 3 – 9 have been considered and deemed allowable.  The following is an examiner’s statement of reasons for allowance:
	It is the examiner’s opinion that the art of record considered as a whole, alone or in combination, neither anticipates nor rendered obvious the specific associating of endorsers for articles on the internet taught by the Applicant.  The Examiner finds no single prior art reference teaching of establishing an assessor account for accessor attributes, establishing an article record including an article status from an accessor for subparts of articles, processing article requests that include a URI and attributes of interest that are used to filter the articles, wherein the filtering is done on each subpart of the articles independent claim 1.  A thorough search of the prior art reveals the primary reference Dynin (US PGPub 2007/0203887), which was previously used to reject the claims.  Dynin discloses a similar method in that endorsers are established for documents, such that the endorsers can choose to endorse or not the documents, which allows for document requests to be filtered based on the endorsement.  However, Dynin does not disclose that the endorsements are for subparts of the documents, and that the requests can then filter out the different subparts of the documents returned 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
03.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher Raab whose telephone number is (571) 270-1090. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/CHRISTOPHER J RAAB/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        

March 08, 2022